Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 1 of 15 PageID: 10293




                                      UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW JERSEY



   WAG Acquisition, L.L.C.,
                                     Plaintiff,         Civil Action No. 14-cv-02832 (ES) (MAH)
                   v.
                                                         JURY TRIAL DEMANDED
   Gattyán Group S.à r.l., et al.,

                                     Defendants.




                              DECLARATION OF KEITH J. TERUYA


          I, Keith J. Teruya, declare as follows:

          I understand that I am submitting a rebuttal declaration in connection with the above-

  referenced litigation concerning U.S. Patent Nos. 8,122,141 (the “’141 Patent”), 8,327,011 (the

  “’011 Patent”), 8,364,839 (the “’839 Patent”), and 8,185,611 (the “’611 Patent”) to Harold Price

  (collectively, the “Asserted Patents”), and in particular how a person of ordinary skill in the art

  (“POSITA”) would understand certain terms recited in the claims therein. I am being

  compensated for my work in this matter by WAG Acquisition, L.L.C. (“WAG”), at the rate of

  $450.00 per hour, with reimbursement for actual expenses. I have no personal or financial stake

  or interest in the outcome of the above-referenced litigation. My compensation is not tied to the

  outcome of this matter, and not based on the substance of the opinions rendered here.
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 2 of 15 PageID: 10294




                                                           Table of Contents
           I.     BACKGROUND ......................................................................................................... 3

           II. CLAIM TERMS .......................................................................................................... 4

                A.      “Media Data Elements” ......................................................................................... 4

                B.      “as said media player requires in order to maintain a sufficient number of media
    data elements in the media player for uninterrupted playback” - ’141 patent, claims 1 and 24 . 7

                C.      The “Sending” Limitation - ’611 Patent, claims 1, 3, 8, 9, 14, and 15, and ’839
    Patent, claim 1 ............................................................................................................................. 8

                D.      Computer program/Routine/Software ................................................................... 9

           III. CONCLUSION ......................................................................................................... 15




                                                                      -2-
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 3 of 15 PageID: 10295




  I.      BACKGROUND

          1.     I set forth my qualifications and status as an expert witness in my declaration

  dated January 7, 2021.

          2.     For this rebuttal declaration, I have considered the expert declaration of Dr.

  Schuyler Quackenbush, which was not dated, but which I understand was filed in the above-

  captioned litigation on January 7, 2021, as well as the following documents:

       a. Provisional Patent Application No. 60/231,997 (COMMON000000001-25);

       b. U.S. Patent No. 7,716,358 (COMMON000002298-2312) (“the ’358 Patent”);

       c. ’358 Patent Prosecution History (COMMON000002314-2540);

       d. U.S. Patent No. 8,122,141 (COMMON000002541-2554) (“the ’141 Patent”);

       e. ’141 Patent Prosecution History (COMMON000002556-2778);

       f. U.S. Patent No. 8,327,011 (COMMON000002779-2792) (“the ’011 Patent”);

       g. ’011 Patent Prosecution History from public PAIR;

       h. U.S. Patent No. 8,185,611 (COMMON000003956-3971) (“the ’611 Patent”);

       i. ’611 Patent Prosecution History from public PAIR;

       j. U.S. Patent No. 8,364,839 (COMMON000004258-4274) (“the ’839 Patent”);

       k. ’839 Patent Prosecution History from public PAIR;

       l. Defendant’s Local Patent Rule 4.2(a)-(c) Disclosures;

       m. Webcasting--the broadcasters’ perspective, F. Kozamernik (COMMON000011256-

          11283);

       n. Harold Price Deposition Transcript (COMMON000085022-85075);

       o. Skip Hansen Deposition Transcript (COMMON000084951-85021);

       p. Jack Moffitt Deposition Transcript (COMMON000169334-169406);




                                                 -3-
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 4 of 15 PageID: 10296




        q. WAG’s Patent Owner Preliminary Response (COMMON000006518-

           COMMON000006571);

        r. WAG’s Patent Owner Preliminary Response (COMMON000041393-41421);

        s. Microsoft Computer Dictionary Fourth Edition (COMMON000168752-168776);

        t. The Oxford Dictionary (COMMON000168777-168797);

        u. U.S. Patent No. 5,822,524 to Chen;

        v. IEFT RFC 793, TCP Protocol Specification (COMMON000025541-25630);

           3.     In the following I address certain statements made by Dr. Quackenbush with

  which I disagree. This should not be understood to mean, however, that I agree with other

  statements made in Dr. Quackenbush’s declaration that are not explicitly discussed herein.

  II.     CLAIM TERMS

           A.     “Media Data Elements”

           4.     As I explained in my earlier declaration, a POSITA knows that the transmission

  of data over the Internet is made via various logical “layers,” and that at the level of the transport

  layer data is likely encapsulated in one or more physical layer packets.

           5.     A POSITA would understand that someone developing streaming software as

  described in the patents-in-suit would be building an application on top of lower layers of the

  networking system, such as the transport layer, as is typical. The patents refer to using such

  lower-layer transport, state that it is assumed to exist, but that the workings of the lower layers

  themselves are “outside the scope of this invention.” See, e.g., ’141 patent, 5:5-11. A POSITA

  would understand the invention to concern development at the application layer, relying on the

  services of lower lawyers, and would not understand the invention to be contemplating reaching

  into and modifying the workings of the transport layer.



                                                   -4-
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 5 of 15 PageID: 10297




         6.      Dr. Quackenbush’s contention that the “media data elements” of the claims of

  these patents are “packets” very clearly confuses the application layer of the network stack as

  envisioned by these patents (indeed, as normally envisioned), with lower layers, such as the

  transport layer. This contention is fundamentally in error – indeed absurd – and, given his

  professed experience and accomplishments, Dr. Quackenbush should know better.

         7.      “Packets” are the currency of the “transport” and even lower network and data

  link layers. An application, such as a media server, of a media player, passes data (such as media

  data elements) to the transport layer, and it is the transport layer that takes this application-layer

  data and converts it into packets for transmission purposes. The formats and sizes of such

  packets are determined by the transport layer. The application layer, however, independently

  determines the formats and sizes of application data, which media data elements are.

         8.      The fact that media data elements are application-layer data, and thus distinct

  from transport layer packets, is made evident from the excerpts Dr. Quackenbush relies on in his

  declaration. For example, in paragraph 33 of his declaration, Dr. Quackenbush states that

  the ’141 patent discloses, in column 5 from lines 5-11, that “[t]his invention presumes the

  existence of a data communications transport mechanism, such as the TCP protocol, for the

  reliable delivery of data in an ordered sequence from the source of the media data to the server,

  or from the server to the media player software of the user computer.”

         9.      A POSITA would readily understand from this that the disclosure concerns not

  the transport layer (which is “presumed” and deals with packets internally), but instead concerns

  the actions at the application layer, which a POSITA knows determines its own structure of data,

  such as media data elements.




                                                   -5-
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 6 of 15 PageID: 10298




         10.     Similarly, in paragraph 39 of his declaration, Dr. Quackenbush notes that the

  patents disclose that “the system may buffer media data at the server for the purpose of packet

  assembly/disassembly.” This confirms the understanding that media data elements are something

  other than transport level packets. A POSITA would understand from this disclosure that media

  data elements are “disassembled” into packets for transmission by the transport layer, while

  incoming packets at the transport layer are “assembled” into media data elements. Hence, a

  POSITA would understand that “media data elements” are not packets, although packets are used

  to carry media data elements at the transport layer.

         11.     The Asserted Patents explain that, “[t]he server buffer ‘sends’ data by delivering

  it to the transport mechanism. The transport mechanism actually ‘sends’ the data across the

  communications medium, and has processes which determine if all the data that has been sent

  has been received by the destination.” ’141 Patent, 9-13; see also ’011 Patent, 5:63-6:2; ’839

  Patent, 8:9-19; ’611 Patent, 8:9-19. A POSITA would recognize that “sending” in the context of

  the patents as explained by this excerpt, means the application layer sending media data elements

  to the transport layer. Consequently, a POSITA would know that it is improper to equate “media

  data elements” at the application layer with the packets used by the transport mechanism, since

  the transport mechanism is discussed as a process that is distinct from and used by the rest of the

  invention set forth in the disclosure of the Patents-in-Suit.

         12.     Dr. Quackenbush’s discussions of the patent disclosures as supporting his

  interpretation of media data elements as packets actually do not concern media data elements at

  all but instead are in the context of the underlying transport mechanism that the patents

  acknowledge is not within the scope of the invention.




                                                   -6-
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 7 of 15 PageID: 10299




         13.     For example, in paragraph 65 of his declaration, his quote here actually shows

  that media data elements are something other than packets: “for ‘formatting media data

  according to the requirements of buffer 14, and for digitizing, encoding, and packetizing the

  media data.’” The media data is in the form of media data elements, and clearly it gets

  packetized – that is, turned into packets. Hence, a POSITA would recognize from this that a

  media data element is different from a packet.

         14.     His quotes in paragraphs 66, 68, and 70 concern transport over the Internet

  generally and not media data elements specifically, while paragraph 67 concerns a request for a

  media data element and not the media data element itself. Hence, taken in their proper context,

  none of his citations to the patents in these paragraphs actually support the proposition that these

  patents view its media data elements as being packets.

         B.     “as said media player requires in order to maintain a sufficient number of
         media data elements in the media player for uninterrupted playback” - ’141 patent,
         claims 1 and 24

         15.     I disagree with Dr. Quackenbush that this term would be indefinite or unclear to a

  POSITA.

         16.     In paragraph 74 of his declaration, Dr. Quackenbush states that a POSITA “would

  not understand what that ‘sufficient number’ should be given that the claim language, the patent

  specification and the prosecution history provide no teaching of range of values for, or

  algorithms to determine a ‘sufficient number.’” In my opinion this is simply incorrect.

         17.     The claim language states clearly on its face what a “sufficient number of media

  data elements” is: a number sufficient “for uninterrupted playback.” It means that number or

  more. How much more is immaterial. This describes a very clear standard against which a

  POSITA can measure and thus there is no indeterminacy to a POSITA by what is meant by this

  term or in evaluating whether or not it is met.


                                                    -7-
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 8 of 15 PageID: 10300




         18.      This understanding is confirmed by the quotations from Mr. Price, the inventor of

  the Patents-in-Suit, that Dr. Quackenbush relies upon in paragraph 77 of his declaration. As

  explained by Mr. Price in the excerpt set forth therein, a POSITA would know that “sufficient” is

  the number “[w]hen you don’t have any dropouts.” Moreover, Mr. Price then gives examples of

  things a POSITA would consider to determine what would be a sufficient amount to achieve this

  result, including the considering the device itself, the playback speed, and the kind of media that

  being sent.

         19.      A POSITA would know that the size of the buffer during streaming reception and

  playback corresponds to how much of a margin (indeed “buffer”) exists to avoid a dropout in the

  event of a network problem or slowdown. The POSITA would design buffer replenishment to

  maintain a sufficient margin to withstand the expected duration and severity of a dropout or

  slowdown, given the history and type/quality of the user’s connection, and weigh this against the

  time shifting (not the same as startup delay), which goes with having a buffer. The balance to be

  struck is a routine design choice, in material respects not unlike a driver establishing a policy of

  when to stop for gas – an everyday determination that ordinary people do not consider

  “indefinite.”

         20.      Thus, in my opinion, the term “as said media player requires in order to maintain

  a sufficient number of media data elements in the media player for uninterrupted playback”

  would not be indefinite to a POSITA.

         C.     The “Sending” Limitation - ’611 Patent, claims 1, 3, 8, 9, 14, and 15, and ’839
         Patent, claim 1

         21.      According to Dr. Quackenbush, a POSITA would not know what it means to send

  initial streaming media data elements to the user system faster than the playback rate, in which

  the initial streaming media data elements are configured so that the amount of the initial media



                                                  -8-
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 9 of 15 PageID: 10301




  data elements, and the initial sending rate, are sufficient for the user system to begin playing

  back the streaming media while the user buffer continues to fill. I disagree.

         22.     As Dr. Quackenbush recognizes in paragraph 81 of his declaration, the “sending”

  limitation “requires that (1) ‘the amount of said initial elements’ and (2) ‘said initial sending

  rate’ are set by the server such that they are ‘sufficient’ for the user system (a) to begin playing,

  (b) while the user buffer continues to fill.”

         23.     There is nothing about these requirements that would pose a determinacy problem

  for a POSITA. Like the limitation discussed earlier, this limitation provides clear direction as to

  what is required. Each of these requirements, (a) enough media data elements to begin playing

  (b) while the user buffer continues to fill, are each easily determinable by a POSITA.

         24.     The ’611 patent tells us, at 7:55-58, that “media data is sent to the user computer

  at a rate faster than the playback rate, which may be the highest rate that the data connection

  between the server and the user computer will support.” For example, for video, as soon as the

  stream contains an I-frame (a relatively large frame), and given that the initial transmission while

  the user buffer continues to fill is faster than the playback rate, a POSITA would expect that the

  player could begin playback without risk of loss. All the designer need do is dial in the degree of

  safety margin for beginning playback that is deemed desirable on top of the initial I-frame, in

  case there is any network jitter during this limited startup period.

         D.      Computer program/Routine/Software

         25.     Dr. Quackenbush takes the expedient of attacking the terms “computer program,”

  “routine,” and “software” standing alone, as not conveying any structure. His approach is

  misdirected, however, as the structure behind such terms is in the underlying functions that the

  “computer program,” “routine,” or “software” perform, and these functions are clearly recited in

  the claims. Hence, the claims themselves recite the underlying structure.


                                                   -9-
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 10 of 15 PageID: 10302




          26.     For example, claim 1 of the ’141 patent recites “software being programmed to

   cause the media player to maintain a record of the identifier of the last data element that has been

   received; and to transmit requests to the server to send one or more data elements, specifying the

   identifiers of the data elements, as said media player requires in order to maintain a sufficient

   number of media data elements in the media player for uninterrupted playback.” ’141 patent,

   13:37-44.

          27.     The structure behind the claimed “software” is the recited steps, which include:

   (a) maintaining a record of the identifier of the last data element that has been received; (b)

   transmitting requests to the server to send one or more data elements, specifying the identifiers of

   the data elements, (c) as the media player requires in order to maintain a sufficient number of

   media data elements in the media player for uninterrupted playback.

          28.     As I discussed above, step (c) is easily determinable by a POSITA, and a POSITA

   would immediately understand that the condition of step (c) indicates when steps (a) and (b)

   should be performed.

          29.     APOSITA would know how to implement steps (a) and (b). For example, the

   concept of maintaining a record of the identifier of an element that was last received requires no

   more than maintaining a variable in memory. Similarly, A POSITA understands that steps such

   as requesting of elements by their identifiers from a web server (for example) is a matter of

   making a GET request. Hence, this claim language provides adequate structure for a POSITA to

   envision and understand the individual steps that are claimed.

          30.     Claim 24 of the ’141 patent has similar language, but uses the term “routine”

   rather than “software” or “computer program.” A POSITA knows that these terms are

   interrelated, and like claim 1 of the ’141 patent, the claim wording goes on to recite specific




                                                   - 10 -
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 11 of 15 PageID: 10303




   steps to be performed by the routine, such as maintaining a record of the serial identifier of the

   last element received, and one that requests the next sequential elements as needed to maintain a

   specified buffer level on the player. These specific operational details impart structure beyond

   the recitation of a naked, generic “routine.” E.g., ’141 patent, 8:35-9:12.

          31.     The ’011 patent recites a corresponding process, but cast from the point of view

   of the user media player making the requests for the media data elements. For example, claim 1

   of the ’011 patent recites “instructions to cause the media player to transmit to the media source

   a request to send one or more media data elements, each identified by a serial number, and to

   repeat transmitting the requests to the media source for sequential media data elements so as to

   maintain the predetermined number of media data elements in the player buffer until the last

   media data element comprising the program has been received.” ’011 patent, 14:8-15.

          32.     Like the ’141 patent, a POSITA would recognize the structure behind the claimed

   “instructions” to be the recited steps, which include: (a) transmitting to the media source a

   request to send one or more media data elements, each identified by a serial number, and (b) to

   repeat transmitting the requests to the media source for sequential media data elements so as to

   (c) maintain the predetermined number of media data elements in the player buffer until (d) the

   last media data element comprising the program has been received. These again are specific

   operational steps, and impart structure to the claim itself.

          33.     Each of steps (a)-(d) reflect the teachings of the specification, in steps readily

   understandable to and reproducible by a POSITA, including monitoring the buffer level and

   making GET requests when needed based on the encoding, the playback rate, amount of time (in

   both directions) estimated to be required to fulfill the request, and the amount of cushion (buffer)

   desired. Steps (a)-(c) are discussed above. Step (d) quite clearly means to stop when done.




                                                   - 11 -
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 12 of 15 PageID: 10304




          34.     In paragraph 97 of his declaration, Dr. Quackenbush states that “predetermined”

   means “the ‘predetermined’ number of media data elements would be determined prior to the

   connection to the network and to the media source.” He does not offer an explanation for such a

   limiting interpretation and I disagree that a POSITA would come to this conclusion. To the

   contrary, as Dr. Quackenbush noted in paragraph 77 of his declaration quoting from Mr. Price,

   certain factors may be considered when determining the sufficiency of the number of media data

   elements for playback purposes, including the type of device, the playback speed, and the type of

   media being played. Some of these factors may only be known after connecting to the media

   source (such as media type). Hence, a POSITA would understand that the “predetermined”

   number of media data elements could be determined after connection to the network and after

   connection to the media source.

          35.     Claim 4 of the ’011 patent, as noted by Dr. Quackenbush in paragraph 103 of his

   declaration, recites “the instructions … further causes the media player to receive the

   predetermined number of media data elements at a rate more rapid than the rate at which the

   media data elements are to be played out by the media player.” ’011 patent, 14:20-26.

          36.     I disagree with Dr. Quackenbush that this term has no corresponding structure.

   The corresponding structure for the “instructions” is “receiv[ing] the predetermined number of

   media data elements at a rate more rapid than the rate at which the media data elements are to be

   played out by the media player,” which a POSITA would recognize. To do this, the POSITA

   need only send requests to a server capable of sending the requested media data elements faster

   than the playback rate, and to be able to receive them faster than the playback rate. By timing its

   own requests, knowing that they will be individually sent and received faster than the playback

   rate, the player can assure both quick startup and uninterrupted playback.




                                                  - 12 -
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 13 of 15 PageID: 10305




           37.     A POSITA would know that this structure means a program at the application

   layer, that is, the media player, receives the media data elements from the transport layer at a rate

   more rapid than the rate at which the media data elements are to be played out by the media

   player. Just as the patents disclose that the “server buffer ‘sends’ data by delivering it to the

   transport mechanism” (’011 patent, 5:65-66), a POSITA would know that the media player

   application “receives” media data elements by requesting them from the transport mechanism.

   Hence, a POSITA would readily understand and recognize that by a simple calculation of how to

   time the requests, it can ensure that data will be coming in rapidly enough for a fast startup and

   sustained playback. A POSITA would thus recognize this claim term as providing adequate

   structure.

           38.     As for claims 8 and 14 of the ’611 patent that recite “a [] routine containing

   instructions to cause the server to send initial streaming media elements to the user system at an

   initial sending rate more rapid than the playback rate, to fill the user buffer,” and claims 9 and 15

   of the ’611 patent that recite instructions or a routine that are/is “operable, if the server has

   determined that delivery has been interrupted, to send streaming media elements to the user

   system at a sending rate more rapid than the playback rate, to fill the user buffer,” I disagree with

   Dr. Quackenbush that these limitations are indefinite for similar reasons as discussed above: the

   structure is apparent to a POSITA in the algorithm recited directly in the claim language itself.

           39.     For claims 8 and 14, this algorithm is “send initial streaming media elements to

   the user system at an initial sending rate more rapid than the playback rate,” which a POSITA

   would know how to do by simply providing the media data elements to the transport mechanism

   faster than the playback rate – indeed, as fast as the transport mechanism will allow.




                                                    - 13 -
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 14 of 15 PageID: 10306




          40.     Similarly, for claims 9 and 15 the algorithm is, upon “determin[ing] that delivery

   has been interrupted, [] send[ing] streaming media elements to the user system at a sending rate

   more rapid than the playback rate, to fill the user buffer,” which a POSITA would know how to

   do just as with claims 8 and 14 – sending unsent media data elements to the user as fast as the

   transport mechanism will allow, and which is also discussed in the specification. See ’611 patent,

   10:24-33.

          41.     It is also incorrect to assert that any construction of “to fill the user buffer” other

   than “the user buffer is filled to capacity” is indefinite. This is contrary to the plain language of

   this term, which a POSITA would recognize, and is also refuted by the specification, which a

   POSITA would also recognize.

          42.     A POSITA would recognize that “to fill the user buffer” can encompass both the

   action of filling the user buffer as well as causing the user buffer to become full. However, a

   POSITA would recognize that the first reading more naturally aligns with the specification. In

   particular, 9:34-43 of the ’611 patent discloses the following:


            Since the connection from the Internet to the user is faster than that required
            for media playback, audio/video data is transmitted from the server faster than
            it is played out by the user system, thus building up audio/video data in the
            user buffer. For example, if the user’s connection to the Internet is at 56,000
            bits per second, and the data rate encoded for the media to be played is 24,000
            bits per second, the buffer level of the user buffer 20 will fill at the rate of
            32,000 bits per second (56,000 bits per second receive rate, minus 24,000 bits
            per second playout depletion rate).

          43.     In other words, the patent clearly contemplates that the buffer is being depleted

   while being filled. A POSITA would understand from this that the user need not be “filled to

   capacity” by the initial media data elements as suggested by Dr. Quackenbush – particularly in


                                                    - 14 -
Case 2:14-cv-02832-ES-MAH Document 282-4 Filed 03/04/21 Page 15 of 15 PageID: 10307
